By the Court, Beardsley, J.
The evidence was competent against the plaintiff: it was not an offer for a compromise *59but an unqualified admission of a fact. This is the true distinction between such statements of a party as are admissible, and such as should be rejected on the principle that men must be allowed “to buy their peace” without prejudice. “If the terms ‘buy their peace’ are attended to,’ as is said in Buller's N. P., “ they will resolve all doubts on $his head of evidence ; but for an example I will add one case. If A. sue B. for 100l. and B. offer to pay him 202., it shall not be received in evidence; for this neither admits or ascertains any debt, and is no more than saying he would give 202. to get rid of the action. But if an account consist of ten articles, and B. admits that a particular one is due, it is good evidence for so much.” (Bul. N. P. 236, Dublin ed. 1791. See also 16 Wend. 643; 1 Phil. Ev. 108; and Cowen & Hill's Notes, 196.) The case relied on by the counsel for the plaintiff, (Williams v. Thorp,) is certainly in principle, like the one at bar, but the authorities mentioned in Cowen and Hill’s note, just referred to, prove, as I think, beyond all question, that the principle of evidence was misapplied in that case, and it ought not to be followed. As the present action was brought by Harris, without authority, and indeed without the plaintiff’s knowledge, he was liable to the defendants for costs, which liability could not be removed by any release which the plaintiff could execute. Haffris was an incompetent witness and was properly excluded by the judge.
New trial denied.